DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/26/20 & 12/08/20 & 09/08/21 & 03/25/22 were received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Objections
Claim 9 and 20 are objected to because of the following informalities:  claims 9 and 20 each recites “an passive element”. This is incorrect and should be “a passive element”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “A semiconductor device in which a plurality of external electrode terminals to be connected to a mounting target apparatus to which the semiconductor device is installed are formed on a rear surface, and a semiconductor chip for processing a high frequency signal are mounted, the semiconductor device comprising:” (emphasis added). The question with the “formed on a rear surface” limitation is: on a rear surface of what? Moreover, it is unclear what the subject of the verb “are” is. If it is the semiconductor, then it should be “is”. Moreover, it appears that Applicants want to express in the preamble that the plurality of external electrode terminals are formed in the semiconductor device and the semiconductor chip is mounted in the semiconductor device while also mentioning some potential or actual interconnecting relations with other possible parts (target apparatus and the indefinite rear surface), but the formulation is quite arduous to understand in a first read, so the Examiner suggests reformulating the preamble is possible for more clarity and straightforwardness. Moreover, claim 1 recites in its body “a plurality of external electrode terminals” and “a semiconductor chip”. This makes it sound like if those elements were different from the one recited in the preamble while this is not the case in view of the description of the invention. 
Claim 2 recites “A semiconductor device in which a plurality of external electrode terminals to be connected to a mounting target apparatus to which the semiconductor device is to be installed are formed on a rear surface, and a semiconductor chip for processing a high frequency signal is mounted, the semiconductor device comprising:”. The same remark above applies for the underlined limitation. Moreover, claim 2 recites in its body “a plurality of external electrode terminals” and “a semiconductor chip”. This makes it sound like if those elements were different from the one recited in the preamble while this is not the case in view of the description of the invention. 

Claims 4, 5 10 and 11 each recites “an insulating resin formed on an outer peripheral side”, and the question with the quoted limitation is: on an outer peripheral side of what?


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (JP 2015035495, cited on IDS).

a.	Re claim 1, Inoue discloses a semiconductor device in which a plurality of external electrode terminals 38a-38i (see figs. 1A-C&8 and related text; see remaining of disclosure for more details) “to be connected to a mounting target apparatus” (see intended use remarks below for this and all other quoted limitations below) to which the semiconductor device is installed are formed on a rear surface (rear surface of PCB 12), and a semiconductor chip 14 “for processing a high frequency signal” are mounted, the semiconductor device comprising: a thick copper member 10 ([0027]) in which the plurality of the external electrode terminals are formed and the semiconductor chip is mounted on one (38e) of a plurality of the external electrode terminals; a printed circuit board 12 ([0027]) that is disposed on a front surface of the thick copper member and provided with an opening 18 exposing a part of the front surface of the thick copper member, a wiring pattern 30, and a conductive via 34 connecting the wiring pattern and the thick copper member; the semiconductor chip purpose (see MPEP 2144.07) or in order to benefit from the high electrical conductivity of such metal wires (see MPEP 2144.I&II).

b.	Re claim 9, Inoue discloses all the limitations of claim 1 as stated above including the semiconductor chip in which an active element is formed (the transistor as per [0014]), except explicitly that the said semiconductor device is further provided with another semiconductor chip or a ceramic substrate in which an passive element is formed, the another semiconductor chip or the ceramic substrate is mounted on the front surface of the thick copper member exposed through the opening and connected to the wiring pattern and the semiconductor chip by a metal wire, and the another semiconductor chip or the ceramic substrate is encapsulated or sealed by the cap or the epoxy resin. However, and noting that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art but may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law (see MPEP 2144.I), further noting that the desire to enhance commercial opportunities by improving a product or process is universal and even common-sensical (see MPEP 2144.II), and finally noting from MPEP 2141.03 that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton” and that a “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.”, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided an additional semiconductor chip 14 (via a non-inventive duplication of essential working parts; see MPEP 2144.04.VI) to be disposed  adjacent to the one in fig. 8 and in a larger multi-chip module configured to accommodate at least two chips 14, and this in order to increase the integration degree of the module on fig. 8 (see MPEP 2144.I&II).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (JP 2015035495, cited on IDS) in view of Machida (US 2008/0099911).

Inoue disclose all the limitations of claim 1 as stated above except explicitly that  the printed circuit board includes a recess on a side surface of the opening. However, Machida disclose a semiconductor device similar to the one of Inoue wherein a recess (stepped portion) is made on a side surface of an opening made in a circuit board (see fig. 4 and related text; see also figs. 5-24 and related text for further details). Noting that Inoue disclose in [0030] that printed circuit board 12 can be multilayer (the circuit board of Machida is also multilayer), and further noting that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art but may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law (see MPEP 2144.I), further noting that the desire to enhance commercial opportunities by improving a product or process is universal and even common-sensical (see MPEP 2144.II), and finally noting from MPEP 2141.03 that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton” and that a “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.”, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided a recess on a side surface of the opening as the stepped-portion in Machida and formed wiring 30 on the lower side or surface of the recess (as wiring 14b in Machida) and connected through the dielectric layers to via 34 on the same level as the lower surface of the recess, and this in order to shorten the length of the wires and thereby minimizing the parasitic impedance of said wires and also increasing signal transmission speed from/to chip 14 through the wires due to the shorter length of said wires.

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899